DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Allowable Subject Matter
3.	Claims 1-3, 5-6, 10-17, and 24 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
In the mixer assembly unit of claim 1 and the exhaust gas treatment unit of claim 12, the inclusion of:
“wherein the reactant release device is arranged for releasing the entire amount of reactant released thereby into the core flow duct or into the core flow duct and into the first exhaust gas partial stream, such as to enter into the core flow duct” and “a downstream end area of the mixer circumferential wall being positioned so as to extend into the core flow duct in the upstream end area of the mixing section, such that a ring shape flow duct is formed in the upstream end area of the mixing section between the downstream end area of the mixer circumferential wall and the inner wall” in combination with the other limitations of the claims was not found.

In the mixer assembly unit of claim 24, the inclusion of:
“wherein the reactant release device is configured for releasing an entire amount of reactant released thereby into the core flow duct or into the first exhaust gas partial stream or into the core flow duct and into the first exhaust gas partial stream, such as to enter into the core flow duct” and “the downstream mixer circumferential wall end area being positioned in the core flow duct in the upstream end area of the mixing section such that a ring shape flow duct is formed in the upstream end area of the mixing section between the mixer circumferential downstream end area and the inner wall” in combination with the other limitations of the claim was not found. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746